Title: [Diary entry: 11 October 1785]
From: Washington, George
To: 

 Tuesday 11th. Thermometer at 68 in the Morning—70 at Noon and 71 at Night. A Very heavy fog until near 10 Oclock, with very little wind, from the Eastward. From thence till five P. M. it was tolerably clear; when it clouded again, & looked like rain. Sowed more English grass Seed on All the ground that had been levelled, & Smoothed on the Lawn. Began the foundation of the House at the Southwest Corner of the South Garden. Mr. Dulany, Mr. Sanderson and Mr. Potts dined here and returned afterwards to Alexanda. After dark it began to rain and continued to do so fast, more or less, all Night—which appeared to have washed all the Seeds (at least all the Chaff with its contents) which had been just sowed from the ground, and carried it to the lowest parts of it.